The defendant has submitted a petition for a rehearing of this appeal, and, being satisfied that it should be granted, I shall make some observations additional to the dissenting opinion which I have filed.
There are two main issues in the appeal: (1) Whether the declaration of the chauffeur Hamilton, that he was employed by the defendant, was admissible as a part of theres gestae; (2) Whether there is any evidence tending to show that at the time of the collision he was engaged in the business of the defendant.
I. I concede that the circumstances under which the alleged declaration was made would have justified the admission of testimony of such declaration, provided that the declarationwas of the nature requisite to constitute it a partof the res gestae. The circumstances may have been entirely sufficient, and the nature of the declaration entirely insufficient, as I shall endeavor to show.
In 1 Greenl. Ev. (13th Ed.), 130, it is said: "The principal points of attention were whether the circumstances and declarations offered in proof were contemporaneous with the main fact under consideration, and whether they were so connected with it as to illustrate its character."
In 22 C.J., 458, it is said: "Statements or circumstances which are explanatory of the main fact are admissible in evidence as part of the res gestae. Indeed this explanatorynature is essential, for a substantial coincidence in point of time with the principal fact, is not sufficient to render a declaration or accompanying fact admissible as part of theres gestae; it must possess the further characteristic of being well calculated to unfold the nature and quality of the main *Page 26 
fact, and so harmonize with it as obviously to constitute a single transaction."
In Turpin v. Brannon, 3 McCord, 261, the Court said: "But the declarations of a party when accompanied by an act, may be received as explanatory of that act, as constituting a part of the res gestae."
In Oliver v. R. Co., 65 S.C. 1, 43 S.E., 307, 314, the Court said: "It was testimony of an unpremeditated and contemporaneous substantive act of the witness that tendedto throw light upon the actual condition as seen by him."
In Cain v. R. Co., 74 S.C. 89, 54 S.E., 244, the act of negligence alleged was the excessive speed of the train; a witness was allowed to give the declaration of the conductor to the effect that the engineer was running the train too fast; that he must see about it, manifestly upon the ground that it threw light upon the situation.
In Glover v. Tel. Co., 78 S.C. 502, 59 S.E., 526, 528, the Court said: "The testimony was admissible not to show the contents of a telegram by the declarations of the messenger boy, but because the declaration accompanied the act of delivery to Royal, and tended to explain it."
In Puryear v. Ould, 81 S.C. 456, 62 S.E., 863, 865, the Court said: "Declarations accompanying an act and explanatorythereof are admissible as part of the res gestae."
In Benbow v. Harvin, 92 S.C. 180, 75 S.E., 414, 417, the Court said: "The declarations of the trustees and their instructions to the surveyor at the time of the first division were admissible as part of the res gestae. They were explanatoryof their acts."
If, as seems to be the law, the declaration to be considered as a part of the res gestae must, in addition to the element of contemporaneous, actual or practical, be calculated to explain the transaction under investigation, it appears impossible to conclude that the declaration of Hamilton that he wes employed by the defendant had the remotest tendency to explain the circumstances of the collision. *Page 27 
Reliance is placed upon the cases of Shelton v. R. Co.,86 S.C. 98, 67 S.E., 899, and Snipes v. Augusta-AikenR.  Electric Corp., 151 S.C. 391, 149 S.E., 111, to sustain the admissibility of the testimony of the declaration of Hamilton as part of the res gestae. I will discuss these cases:
Shelton v. R. Co.: In this case the question dealt with was the time which had elapsed between the accident and the declaration of the engineer, and not the nature or character of the declaration; that is to say, it dealt with the circumstances under which the declaration was made, and not to the essential nature of it which unquestionably tended to explain the catastrophe. As to the circumstances, it was properly held that no hard and fast rule can be formulated, but much must be left to the discretion of the trial Judge, but I do not understand that it was intended to change the universal rule, that before a declaration can be held, as a matter of law, to be a part of the res gestae, it must tend to elucidatethe transaction under review.
Snipes v. Augusta-Aiken R.  Electric Corp.: In that case it was distinctly and explicitly ruled that the declarations of the agent were admitted upon the ground that he was still acting as such, and not that they were a part of the res gestae. (It is a matter of small consequence, but I do not find in my dissenting opinion the statement attributed to me in the leading opinion.)
II. I do not think that there is a particle of evidence in the case tending even to show either that Hamilton was an employee of the defendant company, or if it should be considered that there is, that he was engaged at the time of the collision, or at any other time, in the business of the corporation. As a matter of fact the uncontradicted evidence is all one way, that he was a household servant of the president of the corporation, for a little while engaged in the business of conducting a lady member of his family to a picture show, and, after leaving her there, embarking upon an unauthorized, personal mission of his own. Under these circumstances *Page 28 
the trial Judge would have been authorized to so charge the jury, Uzzell v. Horn, 71 S.C. 426,51 S.E., 253; Spencer Nat. Bank v. Inman Mills, 74 S.C. 76,53 S.E., 951; Slaughter Co. v. Lumber Co., 79 S.C. 338,60 S.E., 705; Herndon v. R. Co., 118 S.C. 466,111 S.E., 13.
While it is true that Pettit is president of the corporation and it may be assumed that he is largely interested in it, it does not appear but that others as well as he are interested as stockholders, and, if Hamilton was not an employee of the corporation, they will be unjustly charged with the damages recovered. At any rate Pettit and the corporation are distinct legal entities and are entitled to the legal conclusions flowing from that fact.
I do not think it at all fair to Pettit to insinuate that he is attempting to shift the employment of Hamilton from the corporation to himself, in order to shield the corporation, or that there is the slightest foundation for the suggestion. In fact it would naturally be to his interest, if there be liability at all, that it should fall upon the corporation and not upon himself.
It was not at all necessary to resort to any shifting; whether the action had been against the corporation or against him, there could not possibly have been any liability upon either under the circumstances.
Hamilton's conduct was as much like the race to which he belongs as anything could possibly be, unless it had been to go to sleep in the car while he was waiting for the show to be over; and why any one other than he should be held in heavy damages I am utterly unable to comprehend.
The only possible, tenuous thread upon which the plaintiff could rely to establish the agency of Hamilton is that he was at the time of the collision driving a car that belonged to the defendant company. From that fact it is sought to be inferred, not only that Hamilton was an employee of the corporation, but that he was engaged at the time in the *Page 29 
business of the corporation; mounting a presumption upon a presumption.
The authorities cited in my dissenting opinion conclusively show that the presumption that the driver of a car that belonged to another was an agent of such other is justifiable only when it is shown that the driver was using the car inthe service of such other. If the doctrine declared is to prevail, a thief, driving the owner's car away from the scene of his theft, is presumed to be not only the agent of the owner, but engaged in the business of the owner.
It occurs to me that the case is controlled by that ofKnight v. Motor Car Co., 108 S.C. 179, 93 S.E., 869,871, L.R.A., 1918-B, 151. That case is stronger for the plaintiff than the case at bar, in that Boyd, who was driving the car of the motor company, was admittedly an employee of that company, but at the time upon a personal mission of pleasure, without the knowledge or consent of the company. In reversing a judgment for the plaintiff, the Court said: "The only facts which connect the motor company with the transaction are these: Boyd was in that period, but not at that instant, the servant of the motor company, and he was using the car of the motor company."